Citation Nr: 1711057	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle ("left ankle DJD"), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 10 percent rating for residuals of left ankle sprain DJD.  

In February 2010, the Veteran notified the Board that he did not want a Board hearing.

In August 2013 and March 2016, the Board remanded the issue to the AOJ for further development, including obtaining private treatment records and scheduling the Veteran for a VA examination to determine the severity of the left ankle DJD.  Private treatment records have since been associated with the claims file, and the Veteran had a VA examination in July 2013.  An addendum VA medical opinion was also provided in April 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives with regard to the increased rating claim on a schedular basis and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected left ankle DJD, has been raised by the record in a VA Form 21-4138 dated in June 2009 (received in July 2009), and was referred in an August 2013 Board remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

For the entire period of appeal, the left ankle disability is manifested by pain, instability, dorsiflexion to at least 10 degrees, plantar flexion to at least 40 degrees, and a torn anterior talofibular ligament, without evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 20 percent for the left ankle DJD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2009, prior to the adjudication of the claim for an increased rating.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied with respect to this claim.  All available VA medical records, private medical records, and SSA records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2009, October 2010, and October 2013 to obtain medical evidence regarding the severity of the left ankle DJD.  An addendum medical opinion was also obtained in April 2016.  The Board finds the VA examinations and opinions adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and severity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for left ankle DJD.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's left ankle DJD is rated under Diagnostic Codes 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the ankle (Diagnostic Code 5299) is rated under the criteria for limited motion of the ankle (Diagnostic Code 5271).

Diagnostic Codes 5262 and 5270 through 5274 set forth the relevant provisions for the disabilities of the ankle. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5270 governs ankylosis of the ankle, and provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is provided for ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5271 governs limited motion of ankle, providing respective ratings of 10 and 20 percent for moderate or marked limited motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5272 governs ankylosis of the subastragalar or tarsal joint, providing a 10 percent rating for a good weight-bearing position, and a 20 percent rating for a poor weight-bearing position.  Id. 

Diagnostic Code 5273 provides that malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating, and malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.  Id.

Diagnostic Code 5274 provides a 20 percent rating for an astragalectomy.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Left Ankle DJD

The Veteran contends that he has increased pain in his left ankle.  He initially asserted that some days he had trouble walking up and down stairs, and his day-to-day activities were limited such that it was hard to make it through work shifts as a respiratory therapist.  See the July 2009 statement; October 2009 notice of disagreement.  He later stated that he had to change jobs from respiratory therapist to a desk job due to ankle pain, and that he was having corticosteroid injections.  See the September 2013 statement.

After careful review, the Board finds that for the entire increased rating period, the record demonstrates that the Veteran's left ankle DJD symptoms equate to a marked disability.  Such impairment warrants a 20 percent rating under Diagnostic Codes 5299, 5271.

Private treatment records from Dr. M.H. and Dr. G.C. indicate that in March 2009, the Veteran reported having left ankle pain.  His ankle was found to be stable, and the pain was noted to be "mild" and occurred once per week.  An x-ray showed a small calcification in the talofibular ligament, probably representing old trauma.  The ankle mortise was intact.  

In a June 2009 VA examination, the Veteran reported having daily pain in the left ankle, with occasional swelling and instability.  He took meloxicam and Lorcet, and experienced flare-ups that were activity-related and limited him in climbing stairs.  The Veteran did not use any type of brace or device on the left ankle.  Upon physical examination, the left ankle had dorsiflexion to 10 degrees, plantar flexion to 45 degrees, and inversion and eversion each 5 degrees.  All motion was accompanied by end-of-range pain, but was not additionally limited following repetitive use.  There was tenderness over the lateral aspect of the ankle joint.  Stability and strength tests were normal and the Veteran could stand repetitively on tiptoe.  

In July 2009, the Veteran's ankle pain was getting worse and was bothering his walking.  Dr. M.H. ordered an MRI, which showed a torn anterior talofibular ligament.  

Private treatment records from Dr. T.J. indicate that in January 2010, the Veteran reported that after injuring his ankle in service, his symptoms had resolved until approximately two years prior, when he experienced worsening pain and weakness in the side of his ankle.  He reported a dull, achy pain or sharp pain on the side of the ankle.  Physical examination showed tenderness to palpation, positive anterior drawer test, and swelling over the lateral ligamentous structures and peroneal tendons.  Range of motion measurements included dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  An x-ray showed no evidence of a fracture, dislocation, subluxation, or degenerative change.  The Veteran was assessed as having a chronic left ankle sprain.  He was given an Aircast brace and instructed to limit his activities for several weeks.  He was also given a physical therapy prescription to focus on proprioception and strengthening, as well as modalities.  

In February 2010, the Veteran was seen by an orthopedist, Dr. D.W., who found that the Veteran had some lateral, anterior, calcaneus, and metatarsal tenderness.  Dorsiflexion was to 15 degrees and plantar flexion was to 45 degrees.  Strength was normal.  Dr. D.W. assessed the Veteran has having left ankle instability with pain, left heel pain, and left retrocalcaneal bursitis.  The Veteran was treated with a left ankle injection (Depo-Medrol, lidocaine, and Marcaine), ankle strengthening exercises, and silicone heel inserts.  Six weeks later, the Veteran reported that the injection had helped for five weeks, and that he would be changing jobs in the next six weeks to a sit-down job.  He was given another ankle injection.  

Also in February 2010, a private physician, Dr. M.H. submitted a letter indicating that the Veteran was having significant discomfort and had received two recommendations for surgical repair of old, torn tendons of the foot.  Dr. M.H. indicated that an orthopedist stated that the Veteran would most likely need to re-attach and reconstruct the ankle joint.

In October 2010, the Veteran was afforded another VA examination of the left ankle.  He reported having intermittent pain in the left ankle, rated a 4 out of a 10 (with 10 being the most pain), aggravated by extended walking and especially using the stairs.  He also reported having instability, wearing an ankle brace, and having two cortisone injections.  The examination report contains a typographical error regarding the Veteran's left ankle dorsiflexion.  Plantar flexion was to 40 degrees, inversion 20 degrees, and eversion 10 degrees, all with end-of-range pain but no decrement due to pain or fatigue following repetitive motion.  There was mild tenderness over the lateral aspect, and stability and strength were normal.  

Private treatment records from Dr. D.H. dated in February 2011 indicate that the Veteran had chronic left ankle pain.  In May 2011, the Veteran reported having increased left ankle pain.  In September 2011, the Veteran reported having left ankle pain and he was referred to orthopedics.  

Records from Dr. D.H. dated between January 2012 and January 2013 are silent for mention of ankle pain.  The Veteran reported having "joint pains diffuse leg pain" in January 2012, and consistently reported having back pain, but did not mention left ankle pain specifically.  In February 2013, the Veteran discussed with Dr. D.H. regarding coming off some of his pain medication due to chronic left ankle pain.  However, the rest of the treatment record discusses low back pain, not ankle pain.  The Veteran was started on methadone.  In September and November 2013, the Veteran indicated that he took methadone for back and ankle pain, but wanted to wean himself off it because of side effects.  The treatment records indicate that the methadone was for back pain.

In October 2013, the Veteran had a third VA examination of the left ankle.  He reported having continued pain with standing and walking, including flare-ups of pain and swelling after standing for a few minutes.  The Veteran indicated that during flare-ups, he was unable to bend the foot or bear weight at all.  On examination, the left ankle plantar flexion was to 40 degrees and plantar dorsiflexion was to 10 degrees, with objective evidence of pain at the end of the ranges of motion.  There was no localized tenderness or pain on palpation, and muscle strength was normal.  The left ankle had anterior laxity, but no ankylosis of the ankle, subtalar, and/or tarsal joint.  The Veteran also did not have, nor did he ever have, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (or calcis) or talus (astragalus), or had a talectomy (astragalectomy).  X-rays showed a torn talofibular ligament.  In April 2016, the examiner who conducted the October 2013 VA examination reviewed the Veteran's claims file, including the October 2013 examination report, and indicated that the Veteran was able to complete repetitive range of motion testing in the examination, and there was not any additional loss of range of motion.  The examiner also indicated that the Veteran had pain on movement that interfered with sitting, standing, and weight-bearing.

In January and May 2014, the Veteran was still taking methadone, which Dr. D.H. again noted was for back pain control.  In May 2014, the Veteran reported continued left ankle pain, describing it as a constant dull and throbbing pain.  

In sum, review of the evidence of record reveals that for the entire period of appeal, the left ankle DJD more nearly approximates marked symptoms, including pain, instability, dorsiflexion to at least 10 degrees, plantar flexion to at least 40 degrees, and a torn anterior talofibular ligament.  The Board finds it significant that the Veteran was diagnosed with a torn anterior talofibular ligament for the first time in July 2009.  Such symptoms warrant a 20 percent rating under Diagnostic Codes 5299, 5271.  Thus, the Board also finds that the weight of the lay and medical evidence does not demonstrate symptoms that would warrant a 30 percent rating for this period of the appeal.  To that end, there was no evidence of malunion of the tibia and fibula (Diagnostic Code 5262), or ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees (Diagnostic Code 5270).

The Board has considered whether a higher disability rating than 20 percent for the left ankle disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds, however, that there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, weakness, or incoordination.  Even after repetitive use testing in three VA examinations, the Veteran did not lose any degrees of dorsiflexion or plantar flexion in the left ankle.  Moreover, a 20 percent rating is the schedular maximum rating available under Diagnostic Code 5271.  A 30 percent rating is available only under Diagnostic Codes 5262 or 5270.  As discussed above, for the entire period of appeal, there is no evidence of malunion of the tibia and fibula (Diagnostic Code 5262), or ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees (Diagnostic Code 5270) to warrant a 30 percent rating.  

Finally, consideration has also been given to the potential application of the other diagnostic codes for diseases of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  However, the Veteran has not been found to have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy to warrant consideration of ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.  


Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating in this case is adequate. Regarding his ankle, the Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability. The applicable diagnostic criteria and pertinent caselaw require consideration of such symptoms. The Board notes that the highest available schedular rating evaluation is assigned; however, as discussed above, the Board considered rating the condition under other diagnostic codes and such evaluation was not warranted. The Veteran has not described any unusual symptoms that are not contemplated by the schedular criteria.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities. See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire period of appeal, a schedular rating of 20 percent for the left ankle DJD is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


